—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered August 5, 1995, as amended August 6, 1995, convicting her of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is modified, on the law, by reversing the convictions of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and vacating the sentences imposed thereon; as so modified, the judgment, as amended, is affirmed, and a new trial is ordered on those counts.
At trial, the defendant presented an agency defense with respect to the counts in the indictment charging her with criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. She testified that she purchased $20 worth of crack cocaine from a dealer named “Toots”, on behalf of an undercover officer. She claimed that she hoped she could smoke some of the crack cocaine she delivered to the undercover officer in exchange for sex. She also testified that before she turned the drugs over to the officer, she retained for her own use a portion of what she received from “Toots” and was “supposed to give” the undercover officer.
In delivering its instruction to the jury on the agency defense, the court stated, without further elaboration, that among the factors to consider was “whether the Defendant received any benefit from the transaction”. The defendant raised specific objections to the sufficiency of the instruction, noting that “if her intent was to benefit merely from the buyer, that’s a factor you consider favorably” (see, 3 CJI[NY] PL art 220, at 1752; People v Job, 87 NY2d 956). The charge as given permitted the jury to discount the agency defense if it found that the defendant derived any benefit at all from the transaction (see, People v Jenkins, 77 AD2d 912, 913; see also, People v Lam Lek Chong, 45 NY2d 64, cert denied 439 US 935; People v Lee, 79 AD2d 641). Nevertheless, the trial court refused the defendant’s request for additional instructions.
*340This error was particularly prejudicial here, since the jurors could infer from the defendant’s testimony that she was acting in her own right as purchaser of part of the drugs. Where this is the case, the Court of Appeals has held that “the standard charge dealing with the typical agency defense situation” is insufficient (People v Andujas, 79 NY2d 113, 118), and additional instructions should be given that-the agency defense is still available if the defendant acts for himself or herself and for the buyer in making the purchase. The charge as given, which did riot even meet the minimum requirements of a standard charge dealing with a typical agency defense, deprived the defendant of a fair trial with respect to the charges of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Rosenblatt, J. P., Goldstein and Luciano, JJ., concur.